Citation Nr: 1025984	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-42 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for left knee disability, 
to include on a secondary basis.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The Veteran served on active duty from December 1973 to November 
2001.  

In April 2008, the Board of Veterans' Appeals (Board) found new 
and material evidence and reopened claims for service connection 
for a left knee disability and for a low back disability; a claim 
for service connection for a right elbow disability and the 
reopened claims were remanded by the Board to the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO) for 
additional development, to include obtaining an orthopedic 
examination.  As a July 2008 rating decision granted service 
connection for a right elbow disability, and assigned a 
noncompensable evaluation effective March 30, 2004, the issue of 
service connection for a right elbow disability is no longer part 
of the Veteran's appeal.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2008, and a transcript of the hearing is of record.

The issue of service connection for a left knee disability, to 
include on a secondary basis, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a low back 
disability, and he has otherwise been assisted in the development 
of such claim.

2.  The Veteran's statements that he has experienced low back 
pain since service are competent, non-credible, non-probative 
evidence.

3.  The June 2008 VA examiner's conclusion, based on physical 
examination and a review of the claims file, that the Veteran's 
current low back pain was less likely than not causally related 
to service is competent, credible, and highly probative evidence.

4.  The Veteran does not have a low back disability that is due 
to an event or incident of his active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
duty; nor may degenerative disease be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in December 2003, prior to adjudication, 
which informed him of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter was sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a May 2008 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in June 2008.   

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his February 
2008 personal hearing.  The Board additionally finds that general 
due process considerations have been complied with by VA, and the 
Veteran has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran seeks service connection for a low back disability.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Moreover, in the case of degenerative disease of the spine, 
service connection may be granted if the disease is manifested to 
a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has contended that he incurred a chronic back 
disability in service and that he complained of back pain prior 
to service discharge.

The Veteran's service treatment records reveal that he complained 
in February 2001 of increased back pain while on travel.  A 
history of intermittent low back pain was noted on a July 2001 
Medical Assessment.

When examined by VA in July 2002, the Veteran complained of 
intermittent low back pain in service after long marches carrying 
a heavy back pack.  Examination of the back did not reveal any 
radiculitis and very little spasm, which occurred in the 
paraspinous musculature in the lumbar region when he bent to the 
left side.  It was reported on X-rays of the low back that S1 
appeared transitional and there were ununited apophysis L1 
transverse processes.  The examiner's diagnoses did not include a 
low back disability.

VA treatment records for January 2008 contain a notation of back 
pain, lumbago.

The Veteran testified at his travel board hearing in February 
2008 that he had had back pain since service as a result of his 
activities in service.

The Veteran noted on VA evaluation in June 2008, which included 
review of the claims files, that low back pain began in 1995 due 
to activities in service.  On physical examination, his gait was 
normal.  Forward flexion of the lumbar spine was to 85 degrees 
and backward extension was to 30 degrees.  There was a normal 
lumbar curve with normal paraspinous muscle tone and no 
scoliosis.  X-rays showed narrowing of the L5-S1 disc.  The 
examiner's impression was lumbosacral strain and degenerative 
joint disease of L5-S1, moderate symptoms, minimal physical 
findings.  The examiner concluded that the Veteran's low back 
disability was less likely than not causally related to service 
because there was no diagnosis of a chronic low back disorder 
either in service or soon thereafter.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the Veteran's claims folder).

As no low back disability was diagnosed in service and the only 
nexus opinion on file is against the claim, the elements needed 
to warrant service connection for a low back disability have not 
been shown.  Consequently, service connection for a low back 
disability must be denied.

Written statements by and on behalf of the Veteran, as well as 
the Veteran's February 2008 hearing testimony, have been 
considered.  Lay evidence may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (i.e., when the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

In this case, the Veteran is competent to opine that he had back 
pain in service, but he is not competent to establish a low back 
diagnosis under Jandreau.  In light of the lack of a diagnosis of 
a low back disability in service and the VA examiner's June 2008 
opinion against the claim, which was provided after reviewing the 
claims files and examining the Veteran, the Veteran's assertions 
that his low back disability is due to service are not considered 
credible and, therefore, lack probative value.  
Although it was contended on behalf of the Veteran in May 2010 
that this issue should be remanded to the RO for another 
examination and opinion because the June 2008 did not discuss the 
evidence in favor of the Veteran in the form of service 
complaints of low back pain, it was noted by the VA examiner in 
June 2008 that he had reviewed the claims files, which means that 
the Veteran's service complaints were taken into consideration in 
his opinion.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

A review of the claims file reveals that although a VA evaluation 
of the left knee was conducted in June 2008, the resulting nexus 
opinion, which is against the claim for service connection for a 
left knee disability on a direct basis, does not provide a nexus 
opinion on whether there is any causal connection between the 
chronic left knee diagnosed in June 2008 and the Veteran's 
service-connected right knee disability, as noted at the time by 
the Veteran.  

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  In addition, service connection may be granted on a 
secondary basis where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  In 
such a case the Veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the etiology of a disability.  See also 38 
C.F.R. § 3.159 (2009).

Accordingly, this case must be REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for a left knee disability that is 
not evidenced by the current record.  The 
Veteran will be provided with the necessary 
authorizations for the release of any private 
treatment records not currently on file.  The 
RO/AMC will then obtain these records and 
associate them with the claims folder.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide her an 
opportunity to submit copies of the 
outstanding medical records.

2.  Upon the passage of a reasonable amount 
of time or upon the Veteran's response, the 
RO/AMC will arrange for review of the 
Veteran's claims files by J. B. R., the VA 
physician who evaluated the Veteran's left 
knee condition in June 2008 in order to 
provide clarification on whether the Veteran 
has a left knee disability that is causally 
related to his service-connected right knee 
disability.  If the VA examiner referred to 
above is unavailable, the RO/AMC will obtain 
the above opinion from another appropriate 
health care provider after review of the 
claims files.  The following considerations 
will govern the examination:

a. The claims folder and a copy of 
this remand will be made available to 
the reviewer for review in 
conjunction with the examination, and 
the reviewer must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After reviewing the claims files 
and examining the Veteran, the 
reviewer must provide an opinion 
whether the Veteran's current left 
knee disability is causally related 
to his service-connected right knee 
disability.  In other words, the 
reviewer must include an opinion as 
to whether the service-connected 
right knee disorder caused or 
worsened the presently non-service-
connected left knee disorder.  

c. In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting to 
mere speculation, he should so state.  

d. If the reviewer responds to the 
above inquiry that he cannot so opine 
without resort to speculation, the 
RO/AMC will attempt to clarify 
whether there is evidence that must 
be obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

e. If the reviewer concludes that a 
physical examination of the left knee 
is warranted in order to provide the 
above opinion, an examination will be 
conducted.

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  If it is concluded that a physical 
examination is needed, the RO/AMC will 
provide the Veteran timely notice of the day, 
time, and location of the scheduled 
examination and notify him that it is his 
responsibility to report for the above 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, a copy of 
the notification letter sent to the Veteran, 
or a computer printout with the relevant 
information, showing that notice scheduling 
the examination was sent to the last known 
address will be added to the record.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

5.  After the above have been completed, the 
RO/AMC will re-adjudicate the Veteran's claim 
for service connection for a left knee 
disability, to include on a secondary basis, 
based on all of the evidence of record.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative will be 
issued an appropriate supplemental statement 
of the case and afforded the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


